32 F.3d 562
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Theodore LEWIS, Plaintiff Appellant,v.L. FAULK, Captain, Defendant Appellee.
No. 94-6581.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994Decided:  August 15, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-93-320)
Theodore Lewis, Appellant Pro Se.
Kevin Lawson Keller, Willcox & Savage, Norfolk, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Lewis v. Faulk, No. CA-93-320 (E.D. Va.  Apr. 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED